internal_revenue_service number release date index number ------------------------------- ----------------------------------------- ------------------------------------ -------------------- ----------------------------- - - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-158108-04 date date re ------------------------------------- re ------------------------------------- legend decedent - ------------------------ - --------------------------------------------------- - ----------------- - ---------------------- trust ------------------------------------------------------- date a a's spouse - ------------------------- b - ------------------------- executor - ---------------------------------------------- trustee - ---------------------------------------------- state crut foundation date - ---------------------- court date x y z - --------------------------------------------------------- - --------------------------- - ---------- - ---------- - ---------------------------------------------------- - -------- - ----------------------------------------------------------------- - ---------------------------------------- dear ---------------- this is in response to your date letter and subsequent correspondence submitted by your authorized representative in which you requested rulings regarding the reformation of a_trust under sec_2055 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date a resident of state under article three of decedent's will decedent bequeathed the residue of her estate to a testamentary_trust trust for the lifetime plr-158108-04 benefit of three individuals and for charitable purposes pursuant to the terms of trust under article three of decedent's will income of trust is to be divided into two equal shares one to be distributed to or for the benefit of a or to a's spouse if she survives a and the other to be distributed to b if both a and a's spouse pre-decease b b will receive the entire trust income for her lifetime if a survives b a will receive the entire trust income for his lifetime if a's spouse survives both a and b she will receive the entire trust income for her lifetime upon the death of the survivor of a a's spouse and b the trust income is to be distributed annually to a class of charitable beneficiaries trust does not qualify for the estate_tax charitable deduction under sec_2055 because trust is not a charitable_remainder_annuity_trust crat or a charitable_remainder_unitrust crut within the meaning of sec_664 or d in order to qualify trust for the estate_tax charitable deduction on date which is within days after the last date including extensions for filing the decedent's_estate tax_return the executor of decedent's_estate who is also the trustee of trust filed a petition in court to reform the trust provisions in decedent's will in order to qualify trust as a charitable_remainder_unitrust no objection was filed by the unitrust beneficiaries or by any governmental entity on behalf of the charitable_remainder beneficiaries on date pursuant to court's order article three of decedent's will was reformed to create a charitable_remainder_unitrust crut the unitrust_amount will be equal to percent of the net fair_market_value of the assets of trust valued as of the first day of each taxable_year of trust in each taxable_year of trust during the unitrust period the trustee shall distribute x percent of the unitrust_amount in equal shares i to b for her lifetime and ii to a for his lifetime or if a should predecease his spouse to a's spouse for her lifetime a and a's spouse being deemed to be a single beneficiary for this purpose upon the death of one beneficiary a and a's spouse being deemed to be a single beneficiary for this purpose trustee shall distribute the entire x percent of the unitrust_amount to the survivor for his or her lifetime in each taxable_year of trust during the unitrust period the remaining y percent of the unitrust_amount is to be paid to one or more organizations described in sec_170 and sec_2055 of the internal_revenue_code as the trustee shall select in the trustee's sole discretion under the reformation the first day of the unitrust period is the date of decedent's death and the last day of the unitrust period is the date of the survivor beneficiary's death the unitrust_amount is to be paid in equal quarterly installments at the end of each calendar_quarter and shall be paid from income or to the extent income is not sufficient from principal any income of trust for a taxable_year in excess of the unitrust_amount shall be added to principal if for any year the net fair_market_value of the trust assets is incorrectly determined then within a reasonable period after the correct value is finally determined the trustee shall pay to the unitrust recipients in the case of an under valuation or receive from the unitrust recipients in the case of an over plr-158108-04 valuation an amount equal to the difference between the unitrust amounts properly payable and the unitrust amounts actually paid at the termination of the unitrust period the trustee is to distribute the trust estate to a separate charitable_trust foundation and to cause such charitable_trust to obtain a determination_letter from the internal_revenue_service recognizing it as a charitable foundation described in sec_501 of the code the executor of decedent's_estate requests the following rulings that the reformation is a qualified_reformation under sec_2055 and that as a result of the qualified_reformation the decedent's_estate will be entitled to an estate_tax charitable deduction under sec_2055 for the present_value of the remainder_interest passing to charity in addition a request is made for the present_value factor for determining the present_value of the remainder_interest subject_to the three measuring lives sec_664 provides in relevant part that a crut is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less frequently than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for_the_use_of charitable religious scientific literary or educational organizations described in sec_2055 through a sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest plr-158108-04 which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless -- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest other than a remainder_interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides for the reformation of interests to comply with the requirements of sec_2055 sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if -- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides in part that sec_2055 does not apply to any interest if not later than days after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed a judicial proceeding is commenced to change the interest into a qualified_interest plr-158108-04 sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 in this case the charitable_remainder interests constitute reformable interests under sec_2055 because as originally drafted trust provided for charitable_remainder interests that were presently ascertainable and hence severable from the noncharitable interests prior to the enactment of sec_2055 such interests would have been deductible under sec_2055 see -2 a of the estate_tax regulations although the payments to a or a's spouse and b were not expressed in specified dollar amounts or a fixed percentage of the fair_market_value of the property as required by sec_2055 a judicial proceeding was commenced as provided under sec_2055 before the 90th day after the last date including extensions for filing decedent's_estate tax_return further the reformation satisfies the requirement of sec_2055 because the difference between the actuarial value determined as of the date of the decedent's death of the qualified_interest and the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest the nonremainder interest terminates at the same time both before and after the reformation and the reformation is effective as of the date of decedent's death accordingly based on the information submitted and representations made we conclude that the reformation of trust as described above will be a qualified_reformation within the meaning of sec_2055 provided the reformation is effective under local law therefore an estate_tax charitable deduction will be allowable under sec_2055 for the present_value of the charitable_remainder interests in reformed trust determined under sec_20_2055-2 the present_value factor for determining the present_value of the remainder_interest subject_to the three measuring lives is z except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this plr-158108-04 letter is being sent to your authorized representative enclosures copy for purpose cc sincerely katherine a mellody senior technician reviewer branch passthroughs and special industries
